EXPORT-IMPORT BANK FIFTH LOAN MODIFICATION AGREEMENT

     This Export-Import Bank Fifth Loan Modification Agreement (this “EXIM Loan
Modification Agreement”) is entered into as of June 28, 2013 (the “Fifth Loan
Modification Effective Date (EXIM)”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021(“Bank”),
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation (“International”, and together with
Stereotaxis, individually and collectively, jointly and severally, “Borrower”),
each with offices located at 4320 Forest Park Avenue, Suite 100, St. Louis,
Missouri 63108.

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 30, 2011,
evidenced by, among other documents, (i) a certain Amended and Restated
Export-Import Bank Loan and Security Agreement dated as of November 30, 2011, as
amended by a certain Export-Import Bank First Loan Modification Agreement, dated
as of March 30, 2012, as further amended by a certain Export-Import Bank Second
Loan Modification and Waiver Agreement, dated as of May 1, 2012, as further
amended by a certain Export-Import Bank Third Loan Modification Agreement, dated
as of May 7, 2012 and as further amended by that certain Export-Import Bank
Fourth Loan Modification, dated as of March 29, 2013 (as may be amended from
time to time, the “Loan Agreement”) and (ii) a certain Second Amended and
Restated Loan and Security Agreement (Domestic), dated as of November 30, 2011,
as amended by a certain First Loan Modification Agreement (Domestic), dated as
of March 30, 2012, as further amended by a certain Second Loan Modification and
Waiver Agreement (Domestic), dated as of May 1, 2012 as further amended by a
certain Third Loan Modification Agreement (Domestic), dated as of May 7, 2012,
as further amended by a certain Fourth Loan Modification Agreement (Domestic),
dated as of December 28, 2012, as further amended by a certain Fifth Loan
Modification Agreement (Domestic), dated as of March 29, 2013 and as further
amended by that certain Sixth Loan Modification and Waiver Agreement, dated as
of the date hereof (as may be amended from time to time, the “Domestic
Agreement”), in each case between Borrower and Bank. Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the Loan
Agreement and/or the Domestic Agreement, as applicable.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Domestic Agreement and the Loan Agreement, and
the “Intellectual Property Collateral” as described in those certain IP Security
Agreements, entered into by each Borrower and Bank, dated as of November 30,
2011 (together with any other collateral security granted to Bank, the “Security
Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.      DESCRIPTION OF CHANGE IN TERMS.     A.      Modifications to Loan
Agreement.      1      The Loan Agreement shall be amended by deleting the
following definitions appearing in Section 13.1thereof:       ““Availability
Amount” is (X) for the period commencing on the Third Loan Modification
Effective Date and terminating on the EXIM Approval Date, Zero Dollars ($0.00);
and (Y) Commencing on the EXIM Approval Date and thereafter, (a) the lesser of
(i) the Revolving Line or (ii) the EXIM Borrowing Base minus (b) the outstanding
principal balance of any Advances. In no event shall the aggregate amount of all
Credit Extensions under this EXIM Agreement outstanding at any time together
with all other Credit Extensions (as defined in the Domestic Agreement) under
the Domestic Agreement (other than outstanding principal under the Term Loan)
exceed Thirteen Million Dollars ($13,000,000).       “Revolving Line” is an
Advance or Advances in an aggregate amount of up to Five Million Dollars
($5,000,000) outstanding at any time.  

1

--------------------------------------------------------------------------------

  “Revolving Line Maturity Date” is June 30, 2013.”     and inserting in lieu
thereof the following:     ““Availability Amount” is (a) the lesser of (i) the
Revolving Line or (ii) the EXIM Borrowing Base minus (b) the outstanding
principal balance of any Advances. In no event shall the aggregate amount of all
Credit Extensions under this EXIM Agreement outstanding at any time together
with all other Credit Extensions (as defined in the Domestic Agreement) under
the Domestic Agreement (other than outstanding principal under the Term Loan)
exceed Six Million Dollars ($6,000,000).     “Revolving Line” is an Advance or
Advances in an aggregate amount of up to Three Million Dollars ($3,000,000)
outstanding at any time.     “Revolving Line Maturity Date” is July 31, 2013.”  
2      The Loan Agreement shall be amended by inserting the following definition
in Section 13.1thereof, in its applicable alphabetical order:     “Fifth Loan
Modification Effective Date (EXIM)” is June 28, 2013.  

4. FEES. Borrower shall pay to Bank the fees described in the Domestic
Agreement. Borrower shall also reimburse Bank for all legal fees and expenses
incurred in connection with the Existing Loan Documents and this Loan
Modification Agreement.

5. ADDITIONAL COVENANTS. Borrower is not a party to, nor is bound by, any
license or other agreement with respect to which Borrower is the licensee (a)
that prohibits or otherwise restricts Borrower from granting a security interest
in Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with the Bank’s
right to sell any Collateral. Borrower shall provide written notice to Bank
within ten (10) days of entering or becoming bound by any such license or
agreement (other than over-the-counter software that is commercially available
to the public). Borrower shall take such steps as Bank requests to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all such licenses or contract rights to be deemed “Collateral” and for Bank
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or agreement (such consent
or authorization may include a licensor’s agreement to a contingent assignment
of the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future, and (y) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under the Loan
Agreement and the other Loan Documents. In addition, the Borrower hereby
certifies that no Collateral is in the possession of any third party bailee
(such as at a warehouse). In the event that Borrower, after the date hereof,
intends to store or otherwise deliver the Collateral to such a bailee, then
Borrower shall first receive, the prior written consent of Bank and such bailee
must acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of each of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or

2

--------------------------------------------------------------------------------

unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this EXIM Loan Modification Agreement, the
terms of the Existing Loan Documents remain unchanged and in full force and
effect. Bank’s agreement to modifications to the existing Obligations pursuant
to this EXIM Loan Modification Agreement in no way shall obligate Bank to make
any future modifications to the Obligations. Nothing in this EXIM Loan
Modification Agreement shall constitute a satisfaction of the Obligations. It is
the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this EXIM Loan Modification
Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
EXIM Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

13. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this EXIM Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING,
THE BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
LOAN MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EXIM LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

14. COUNTERSIGNATURE. This EXIM Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.



[The remainder of this page is intentionally left blank]




3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this EXIM Loan
Modification Agreement to be executed as a sealed instrument under the laws of
the State of Illinois as of the Fifth Loan Modification Effective Date (EXIM).



BORROWER:

STEREOTAXIS, INC.

By /s/ Martin C. Stammer
Name: Martin C. Stammer
Title: Chief Financial Officer

STEREOTAXIS INTERNATIONAL, INC.

By /s/ Martin C. Stammer
Name: Martin C. Stammer
Title: President and Treasurer






BANK:






SILICON VALLEY BANK

By /s/ Tom Hertzberg
Name: Tom Hertzberg
Title: VP




[Signature Page to Export-Import Bank Fifth Loan Modification Agreement]

--------------------------------------------------------------------------------